This is an appeal by defendant from an order denying her motion to change the place of trial from Sullivan to Kangs county, the latter being the place of residence of the" parties. Defendant moved to transfer the trial to the proper county. The plaintiff made a cross-motion that the trial be held in Sullivan county for the convenience of witnesses. In this divorce case it appears that all of the material witnesses reside in Sullivan county. Order unanimously affirmed, without costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.